Case: 1:19-cv-04208 Document #: 1 Filed: 06/24/19 Page 1 of 8 PagelD #:1

 

 

 

 

 

 

 

 

 

 

ow

RECEIVED
| JUN 24 20197
- UNITED STATES DISTRICT COURT | a :
NORTHERN DISTRICT OF ILLINOIS cies OS SSR hurr
EASTERN DIVISION |
TJurene L_eyersOn Cc ,
(Enter above the full name ee 3
of the plaintiff or plaintiffs i Lt te 1:19-cv-04208
ee. Judge Charles R. Norgle, Sr.
- VS. _ Magistrate Judge Susan E. Cox
Ti Solis Wadd POM
M. Penz WSs ky Dovig SIN
Mz Pagia, 14920 Ye Goussar TIS
A, Reaalden [5071 _M. Mastalercek 129037

A. Ziua pant [3
q. ‘taiaees: \93,03

(Enter above the full name of ALL
' -defendants in this action. Dons
use “et al. ')

CHECK ‘ONE. ONLY:

VJ COMPLAINT. ‘UNDER THE CIVIL RIGHTS ACT, TITLE 42 SECTION 1983
US. Code (state, county, or municipal defendants) . of

COMPLAINT UNDER TBE CONSTITUTION ("BIVENS" ACTION), TITLE
28 SECTION 1331.U.S. Code (federal defendants) _

OTHER (cite statute, if known)

 

- BEFORE 7 FILLING OUT THIS COMPLAINT, PLEASE REFER TO "INSTRUCTIONS FOR
FILING." FOLLOW THESE INSTRUCTIONS CAREFULLY.
Case: 1:19-cv-04208 Document #: 1 Filed: 06/24/19 Page 2 of 8 PagelD #:1 4

 

 

 

  
 

_ Av Name: - Ti CONC. Levecgons Dc.
B. -_Listall aliases: , “eNPSSONN
CS Prisoner ideintiication number: 2018/5031
De | Place of. presei confinement:

‘EB Address:

df there i is more thani.one. plaintiff then each plainitf i must list his or her name, , aliases, I, D.”
number, place of confinement, and current address according ‘to the above format on a.

. separate sheet of paper. )

Defeindanit(s):

(in A below, place the full name of the first defendant i in the first blank, -his or fier official |

position in the second blank, and his or her place of employment in the third blank. Space’
for two. additional defendants i is provided i in B and C. ).

(A. Defendant: T: Salts: /3394-
Title: Chicage Police, CRicec aan a
‘Place of Employment uals Mena. Chis Ra] Ho

‘3B. Defendant: Me Hhenz. l l 6%
Title:  Cnicaae Bice. OPteer -

Plate of Employment: sat cic batter, hinge x1. woo

C. Defendant: _M « Baia, IY db |. |
Title; Cinicaas Valice, Cfices

| Place of Employment: I Diskict UL wot Labs Chia I “elo. |

(If you have more than three defendants, then all additional defendants must be listed _
according t to the above format on a separate sheet of paper.)

 

 

2 Revised 9/2007 -
Ts Solis 13944

Me Benz, 11893,

M. Baio, 49726 |

A+ Peale ISOM)

A. Zoayaunt 17520

De Wor ian NOS -
K-Dovis SUT

Y. Qoussar 188

M. Mastolerezyk 1396)

; Case: 1:19-cv-0420eLni@enaht all lek ggheuitssPage 3 of 8 PagelD #:1
; Case: 1:19-cv-04 SoS POE Minech igst af rae CeagdatS PagelD #1
Gnd Places of emploument

Ke DoviS ST
Title. Chicoag Ralice OFicec
Place, of SimPlogments (S™"Distrier NO nod Larrabee. Chiceag 11. 626

Y. Goyssar 7118
Titles Chicoge Palice, Officer
Place of employment? IS*Districh [1GOnerth Larfabee Chicos Ll Coald

M. Mestolerez uke (3967
Title: Chicage Refice, Officer
Ploce of emplanment’s IS District [GOnerth Larrabee Chicages V\. 6K
A. Regaide 190171

Title,’ Chicas Rolice, OFicer

Place of Employment: 18! District IILOnorth Larrabee Chicags Fl. GA6/0

A. Zyamunt INS9O

Tie,’ Cricees Valice, ofPicer

Ploce, of emploument IS District [/Onorfs Larabee Chicas L/- 6l0

Se Laxton Q2203

Titles Chiesee Police OfRicer

Place, of emplooywent’ [8 District Pwo Larrabee, Chicags F1 SGI
~)

Case: 1:19-cv-04208 Document #: 1 Filed: 06/24/19 Page 5 of 8 PagelD #:1

I. = List ALL lawsuits you (and. your rco-plalatif, if any) have filed in any state or federal
court in the United States: -

A. ~ Name of case and docket muimber: : Non S

 

B. Approximate date of filing lawsuit:.

 

-C. List all plaintiffs (if you had co-pilainitifts), including any aliases:

 

 

 

D.. . List-all defendants:

 

 

 

 

_E, Courti in which the lawsuit was filed ( federal court, name the district, if state court,
name the county):

 

 

_F, Name of judge to whom case was assigned:

 

 

G. _Basic claim made:

 

 

iH. Disposition. of this case (for example: Was the case dismissed? Was it apple?
Is it still pending?): .

 

 

 

 

I. Approximate date of disposition:

YOU HAVE FILED MORE THAN ONE LAWSUIT, THEN YOU MUST DESCRIBE THE
ADDITIONAL LAWSUITS ON ANOTHER PIECE OF PAPER, USING THIS. SAME
FORMAT. REGARDLESS OF HOW MANY CASES YOU HAVE PREVIOUSLY FILED,
YOU WILL NOT BE EXCUSED FROM FILLING OUT THIS SECTION COMPLETELY,

AND FAILURE TO DO SO MAY RESULT IN DISMISSAL OF YOUR CASE. CO-_ .

PLAINTIFFS MUST ALSO LIST ALL CASES THEY HAVE FILED.

3 , Revised 9/2007
Case: 1:19-cv-04208 Document #: 1 Filed: 06/24/19 Page 6 of 8 PagelD #:1

Statement of Osim: 7

State here | as ‘briefly: ‘as: possible. the facts ofy your case. Describe how each: deféndant is:
involved, including natnes, dates, and places. ‘Do not giveany legal arguments or cite any
_ cases or statiites.. If you intend to allege a nuiiber of related claims, number’ and set forth
. each claim in a separate paragraph. (Use as much space as you heed, Attach extra sheets
if necessary. ).

 

f

 
Case: 1:19-cv-04208 Document #: 1 Filed:.06/24/19 Page 7 of 8 PagelD #:1

 

 

      

clote, an: Dec, OX, DOK ee The

the. Corner ar Gtte ty Hussoas

 

 

 

 

5 Revised 9/2007
Case: 1:19-cv-04208 Document #: 1 Filed: 06/24/19 Page 8 of 8 PagelD #:1

V. - Relief:

State briefly exactly what you want the court to do for you. Make no » legal arguments. Cite
-1O cases 5 OF statutes.

 

 

* 4 . 7 * * " * .
< ‘ . (J ¥° y ‘ho o 3 g
dteri ne Thy denial Or wa cralits, hac Vs iTeOwwme NS CYBSSAIU
PACS CS “iis pl eee ACM wo Es NO NMR Me Od
Mu ciolts, s+ trun sye “bp Cover Ub jhe t wAsedet. AKALL lS LIKE Mo eit

OUAARSE Scaiivah Bac Hae hed MAL YS Aner, Y tre Galsextiect (SAZAT TSS

VI. The plaintiff demands that the case be tried by a jury. M yes 1 no

_ CERTIFICATION

By signing this ‘Complaint, I certify that the facts stated in + this

Complaint are true to the best of my knowledge, information and -
belief. I understand that if this certification is not correct, I may be .
subject to sanctions by the Court.

Signed this _ Loe ty of. SUNS , 20 [4

 

 

 

Throne, Levessony Bc

 

 

name)
— AON IBORNS I
“(D.Number) -
“2 a 2.

 

 

ce cee A O, oo Revised 9/2007
